

116 S3034 IS: TAA for Automation Act of 2019
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3034IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Peters (for himself, Ms. Stabenow, Mrs. Gillibrand, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo make trade adjustment assistance available to workers whose jobs are eliminated through
			 automation, and for other purposes.
	
 1.Short titleThis Act may be cited as the TAA for Automation Act of 2019.
		2.Eligibility of workers whose jobs are eliminated through automation for trade adjustment assistance
 (a)In generalSection 222(a)(2) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)) is amended— (1)in subparagraph (A)(iii), by striking ; or and inserting a semicolon; and
 (2)by adding at the end the following:  (C)(i)there has been a shift in production of articles or supply of services by such workers’ firm from utilizing the workers to methods or systems primarily utilizing automation; and
 (ii)the shift described in clause (i) contributed importantly to such workers' separation or threat of separation; or
 (D)(i)the sales or production, or both, of such firm have decreased absolutely; and (ii)the use of automation in the production of articles or services like or directly competitive with articles produced or services supplied by such firm has increased; and
 (iii)the increase in the use of automation described in clause (ii) contributed importantly to such workers' separation or threat of separation and to the decline in the sales or production of such firm..
 (b)Automation definedSection 222(c) of the Trade Act of 1974 (19 U.S.C. 2272(c)) is amended— (1)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and
 (2)by inserting before paragraph (2), as redesignated by paragraph (1), the following:  (1)AutomationThe term automation means using technology to produce a good or service previously produced by human work..
 (c)Specification of basis for eligibilitySection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended by adding at the end the following:
				
 (f)Specification of basis for eligibilityWhen the Secretary certifies a group of workers under this section as eligible to apply for adjustment assistance, the Secretary shall specify in the certification the basis for the eligibility of the group under subsection (a)..
 (d)Conforming amendmentsSubsections (b) and (c) of section 222 of the Trade Act of 1974 (19 U.S.C. 2272) are amended by striking subsection (a) each place it appears and inserting subparagraph (A) or (B) of subsection (a)(2).
 (e)Regulations; recommendationsNot later than 2 years after the date of the enactment of this Act, the Secretary of Labor shall— (1)prescribe regulations to carry out the amendments made by this section; and
 (2)submit to Congress a report that includes recommendations for any changes to law necessary to carry out the amendments made by this section, including any changes to section 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)).
 (f)Effective dateThe amendments made by this section shall— (1)take effect on the date that is 2 years after the date of the enactment of this Act; and
 (2)apply with respect to petitions for certifications of eligibility filed under section 221 of the Trade Act of 1974 (19 U.S.C. 2271) on or after the date described in paragraph (1).
				3.Workforce advisory board or subcommittee on automation
 (a)EstablishmentThe Secretary of Labor shall establish an advisory board, or form a subcommittee of an advisory board that exists as of the date of the enactment of this Act, to provide recommendations to the Secretary on addressing the impact of automation on the workforce, including matters relating to jobs and occupations at risk of elimination as a result of automation.
 (b)MembershipIn establishing the advisory board or subcommittee under subsection (a), the Secretary shall ensure that the advisory board or subcommittee consists of nationally representative members, including the balanced participation of—
 (1)State boards, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102);
 (2)labor organizations; (3)industry representatives;
 (4)nonprofit entities, or community-based organizations, with experience researching the impact of automation on the workforce;
 (5)academic experts in the field of workforce development, labor economics, and program evaluation; (6)engineering and technology experts, such as experts from the National Institute of Standards and Technology; and
 (7)any other stakeholders the Secretary considers appropriate. (c)Annual report (1)In generalNot less frequently than annually, the advisory board or subcommittee established under subsection (a) shall—
 (A)identify— (i)occupations at risk of elimination as a result of automation; and
 (ii)occupations experiencing above average decline for which there is evidence that technological advancement has contributed to that decline;
 (B)evaluate strategies for workforce development based on measurements of impact on the workforce due to automation and on other relevant evidence; and
 (C)provide recommendations to the Secretary and to Congress based on that evaluation. (2)Public accessThe Secretary shall disseminate the strategies recommended under paragraph (1) to relevant stakeholders and make such strategies available to the public.
 (d)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory board or subcommittee established under subsection (a).
 (e)Automation definedIn this section, the term automation means using technology to produce a good or service previously produced by human work.